             Case 2:18-cr-00217-RSM Document 891 Filed 09/07/21 Page 1 of 1



 1
                                                              Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                    NO. CR18-217 RSM
                                Plaintiff,
10                                                    ORDER GRANTING DEFENDANT
             v.                                       SHAWNA BRUNS’ UNOPPOSED
11
                                                      MOTION TO SEAL DEFENDANT’S
     SHAWNA M. BRUNS,
12                                                    SENTENCING MEMORANDUM
                                Defendant.
13
             This Court has considered Defendant Shawna Bruns’ Unopposed Motion to Seal
14

15   Defendant’s Sentencing Memorandum, this proposed form of Order, and the records and

16   pleadings already on file. It is therefore

17           ORDERED that Defendant Shawna Bruns’ Unopposed Motion to Seal Defendant’s
18   Sentencing Memorandum is GRANTED and that Defendant Shawna Bruns’ Sentencing
19
     Memorandum and appendices shall remain under seal.
20
             DATED this 7th day of September, 2021.
21

22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
25

26



                                                                      Allen, Hansen, Maybrown &
      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO                        Offenbecher, P.S.
                                                                     600 University Street, Suite 3020
      SEAL DEFENDANT’S SENTENCING MEMORANDUM– 1                         Seattle, Washington 98101
      [United States v. Bruns, No. CR18-217 RSM]                              (206) 447-9681
